Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 21 October 2021, is acknowledged.  Claims 1 – 3, 5, 8, 11, 13, and 14 are amended therein.  Claims 8 and 11 - 20 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 - 5 remain available for active consideration.
Claim Objections 
The objection to claim 1 set forth in the Action of 6 August 2021 is hereby withdrawn in light of Applicants’ amendment of the claim.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejections pursuant to 35 U.S.C. § 112(b) set forth in the Action of 6 August 2021 are hereby withdrawn in light of Applicants’ amendments to the claims.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 6 August 2021 is hereby withdrawn in light of Applicants’ amendments to the claims, and in favor of the new grounds of rejection set forth below.


NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 5 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Ketonis, C., et al., Tissue Engineering:  Part A 16(6):  2041 – 2049 (2010), identified on the IDS filed 2 April 2018 (“Ketonis (2010)”), in view of Hickok, N. and I. Shapiro, Adv Drug Deliv Rev 64(12):  1165 - 1176 (2012) (“Hickok (2012)”), and Davidson, H., et al., J Biomed Mater Res Part B 103B:  1381 – 1389 (published online 12 November 2014) (“Davidson (2014)”).
The Invention As Claimed 
	Applicants claim 1/a method for manufacturing a bone allograft tissue comprising a covalently linked antibiotic, the method comprising the steps of revealing primary amines on  the bone allograft through partial demineralization of a tissue of the bone allograft tissue, coupling of two F-moc AEEA linkers using HATU chemistry to the primary amines, followed by deprotection, covalently binding a doxycycline antibiotic to the AEEA linker via succinyl chemistry to linking an amide on the doxycycline antibiotic to an amine on the AEEA linker, and eluting the unbound doxycycline antibiotic, wherein 2/the method further comprises hydrating the bone before demineralization, wherein 3/the concentration of primary amines is at least 3.8 x 10-5 moles/mg tissue, wherein 4/the ratio of primary amines to the number of coupled antibiotics is at least 6:1, and wherein 5/the amount of antibiotic is at least 26 ng/mg of tissue.
The Teachings of the Cited Art 
Ketonis (2010) discloses the synthesis and characterization of antibiotic-modified bone allografts that render the bone tissue inhospitable to bacterial colonization and the establishment of infection, wherein the number of primary amines that served as anchors for chemical synthesis increased with limited [partial] demineralization of the allografts, wherein two linkers and an antibiotic were coupled to primary amines on the bone, using F-moc see Abstract; see also p. 2045, 1st col., and Fig 6B), wherein the antibiotic-coupled bone was prepared by surface demineralization of morselized human bone (a mixture of porous cancellous bone and dense cortical bone morsels) in 12.5% EDTA, coupling two linkers to the allograft using F-moc AEEA chemistry in the presence of HATU, deprotecting the linkers with 20% piperidine in DMF for 30 min with subsequent washing with DMF, and coupling the antibiotic to the partially demineralized allograft (see p. 2042, 2nd col., 3rd para.), incubating the antibiotic-allograft samples in phosphate-buffered saline and eluting adsorbed (not chemically linked) antibiotic (see p. 2042, 1st col., 3rd para.), wherein the bone morsels were first washed and sonicated with dH2O until the washings were clear (see p. 2042, 1st col., 4th para.), and wherein the demineralized bone was determined to comprise at least 3.8 x 10-5 mol primary amine/mg bone (see p. 2044, 1st col., 2nd para.).  The reference does not explicitly teach a process wherein the antibiotic is doxycycline, or a process wherein doxycycline is coupled to the linker by succinyl chemistry, or a process resulting in a ratio of primary amines on the demineralized bone surface to the number of antibiotics coupled to of at least 6 : 1.  These deficiencies are remedied by the teachings of Hickok (2012) and Davidson (2014).
Hickok (2012) discloses the development of an implant in which antibiotic is tethered to the surface of the implant in order to prevent bacterial colonization and biofilm formation (see Abstract), wherein the implants can consist of the complex proteins and minerals found in allograft bone (see p. 4, 4th para.), wherein the antibiotic is permanently tethered to the implant by covalent bonding to result in an antibiotic layer that resists bacterial colonization over a term see p. 7, 4th para.), wherein doxycycline can be bound to allograft-based implants (see p. 7, 5th para.), wherein the antibiotic immobilization strategy used relied on the initial formation of an amine-rich, reactive surface (see p. 8, 1st para.), and wherein two Fmoc-AEEA linkers were coupled to the surface of the implants in the presence of HATU, followed by deprotection of the linkers, and coupling of the antibiotic to the linkers (see p. 8, 3rd para.).   
Davidson (2014) discloses the covalent coupling of the broad-spectrum antibiotic, tetracycline (TET), to titanium surfaces to retard Gram-negative colonization (see Abstract), wherein silanized samples of titanium were coupled to Fmoc-aminoethoxyethoxyacetate (Fmoc-AEEA) linkers using activation by O-(7-azabenzo-triazole-1-yl)-1,1,3,3-tetramethyluronium hexafluorophosphate (HATU), after which the linker was deprotected with 20% piperidine in DMF, and repeated three additional times to create a surface displaying four sequential linkers (see p. 1382, 1st col., 2nd para.), wherein tetracycline was tethered to the linkers by succinyl chemistry (id.), and wherein tetracycline was tethered to the Fmoc linker via the carboxamide group following succinoylation of the terminal linker amine (see p. 1386, 2nd col., 2nd para.).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare antibiotic-modified bone allografts by a method comprising surface demineralization of morselized human bone (a mixture of porous cancellous bone and dense cortical bone morsels) in 12.5% EDTA to reveal primary amines on the bone morsels, coupling two linkers to primary amines on the partially demineralized allograft, deprotecting at least one linker with 20% piperidine in DMF for 30 min with subsequent washing with DMF, followed by coupling and deprotecting at least a second linker, incubating the derivatized bone morsels in phosphate--5 mol/mg bone of primary amines, as taught by Ketonis (2010), wherein the antibiotic is doxycycline, as taught by Hickok (2012), and wherein the doxycycline is coupled to the linkers through succinyl chemistry, consistent with the teachings of Davidson (2014).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the explicit teachings of Hickok (2012), as informed by the art-recognized broad spectrum of doxycycline activity, and by the teachings of Davidson (2014) to the effect that succinyl chemistry can successfully bind tetracycline antibiotics to entities targeted to bone.  In this regard, the Examiner further notes that the choice of chemistry to couple the specific tetracycline antibiotic, doxycycline, to the deprotected F-moc linker is dictated by the reactive functional groups on the antibiotic.  Given the art-recognized structural similarities between tetracycline and doxycycline, it is the Examiner’s position that it would have been prima facie obvious for one of ordinary skill in the relevant art to target the amide entity on doxycycline as the point of coupling, given the teachings of Davidson (2014) that tetracycline can be coupled to the Fmoc linker via the carboxamide group through using succinyl chemistry.
	With respect to claim 4, which claim recites a limitation directed to a ratio of at least 6 : 1 of primary amine to the number of coupled antibiotics, the Examiner notes that the cited reference does not expressly disclose such ratio.  However, it is the Examiner’s position that, given the substantial identity of the methods disclosed in the reference and the method of the invention, the antibiotic-coupled bone allografts of Ketonis (2010) would necessarily have possessed a ratio of at least 6 : 1 of primary amine to the number of coupled antibiotics.

Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments submitted 21 October 2021, but finds them unpersuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  More specifically, Applicants’ arguments are primarily directed to the previous rejection’s alleged failure to address the use of succinyl chemistry to bind doxycycline through an amide group to the Fmoc AEEA linker.  However, the new grounds of rejection set forth above no longer cites to Orme (1994) and, instead, cites to the teachings of Davidson (2014) to the effect that the closely related antibiotic, tetracycline, can be tethered to the linker at the amide group through succinyl chemistry.  Consequently, Applicants’ arguments are unpersuasive, and claims 1 – 5 remain rejected pursuant to 35 U.S.C. § 103.

NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will 

CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619